                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

JARED BACA,

        Plaintiff,

v.                                                               Civ. No. 18‐16 JCH/GBW

QUICK BAIL BOND AND TAX SERVICE, et al.,

        Defendants.

                                    ORDER TO SHOW CAUSE

        THIS MATTER is before the Court sua sponte. In accordance with the Court’s

June 20, 2019 Scheduling Order, the remaining parties1 were required to meet and

confer no later than June 28, 2019. Doc. 89 at 1. Plaintiffs were subsequently responsible

for filing a Joint Status Report by July 3, 2019. Id. at 2.

        These deadlines are now past, and the remaining Defendants have failed to

comply with the Scheduling Order. Plaintiffs timely filed an independent status report,

explaining therein that Plaintiffs’ counsel had been unable to contact defense counsel by

either phone or e‐mail. Doc. 94 at 1. The parties were therefore unable to meet and

confer. See id. Furthermore, the remaining Defendants did not file a separate status

report by the July 3 deadline.



1All defendants with the exception of Defendant Quick Bail Bond and Tax Service, Defendant Yeira
Ivonne Sanchez, and Defendant Fabian Ken Terveen Arreola have reached settlement agreements subject
to court approval. Therefore, for the purposes of the scheduling order, only Plaintiffs and these three
defendants were required to participate in the preparation of the status report and the Rule 16 conference.
       Rule 16(f) provides:

              (1) In General. On motion or on its own, the court may issue any
       just orders, including those authorized by Rule 37(b)(2)(A)(ii)‐(vii), if a
       party or its attorney:
              (A) fails to appear at a scheduling or other pretrial conference;
              (B) is substantially unprepared to participate‐‐or does not participate in
       good faith‐‐in the conference; or
              (C) fails to obey a scheduling or other pretrial order.

               (2) Imposing Fees and Costs. Instead of or in addition to any other
       sanction, the court must order the party, its attorney, or both to pay the
       reasonable expenses‐‐including attorneyʹs fees‐‐incurred because of any
       noncompliance with this rule, unless the noncompliance was substantially
       justified or other circumstances make an award of expenses unjust.

Fed. R. Civ. P. 16(f). Moreover, the Court may assess sanctions under its inherent

power where an attorney willfully disobeys a court order. Chambers v. NASCO, Inc., 501

U.S. 32, 45 (1991).

       IT IS THEREFORE ORDERED that Defendants Quick Bail Bond and Tax Service,

Sanchez and Arreola shall show cause in writing why the Court should not assess

sanctions against them or their counsel for the failure to comply with the Court’s

Scheduling Order. Such written response is due no later than July 8, 2019.




                                                 _____________________________________
                                                 GREGORY B. WORMUTH
                                                 UNITED STATES MAGISTRATE JUDGE




                                             2
